Citation Nr: 0800458	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  00-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
gastrointestinal disability (residuals of hiatal 
herniorrhaphy, mild obstruction, laparotomy for lysis of 
adhesions).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to September 1973 and from January 1975 to January 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision.


FINDINGS OF FACT

1.  The evidence of record fails to show that the residuals 
of the veteran's hiatal hernia have caused material weight 
loss or anemia.

2.  The evidence of record fails to show that the residuals 
of the veteran's hiatal hernia are productive of severe 
impairment of health.

3.  The evidence shows surgery for adhesions, actual partial 
obstruction, and the presence of gastrointestinal pain.

4.  The evidence fails to show frequent and prolonged 
episodes of severe colic, distension, nausea or vomiting.  


CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for a 
gastrointestinal disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Codes (DCs) 7301, 7346 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

A hiatal hernia is rated under 38 C.F.R. § 4.114, DC 7346.  A 
30 percent rating is assigned when a hiatal hernia causes 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, arm, 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assigned when a hiatal hernia 
causes symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

The veteran contends that his disabilities are worse than 
they are currently rated.  In his substantive appeal, the 
veteran complained that he was having problems with nausea 
and vomiting, and he was in constant pain daily.  The veteran 
also indicated that he had extreme gas build-up, and urgent 
and frequent bowel movements.

At his hearing before the RO in January 2006, the veteran 
testified that it often took him several hours to eat, 
because he had to eat his meal in portions, taking fifteen 
minute breaks several times during a given meal.  The veteran 
indicated that if he ate too much he got bloated and would 
start to get nauseated and would then vomit.  The veteran 
denied having to go to the emergency room recently, but he 
did indicate that he had a bowel obstruction the year before 
for which he was briefly hospitalized.  The veteran also 
stated that he had undergone nine abdominal surgeries. The 
first was for his hiatal hernia and the other eight were for 
obstructions. 

A review of VA treatment records confirms complaints of pain 
and vomiting.  They do not show, however, material weight 
loss or anemia

For example, at a VA examination in June 2002 the examiner 
indicated that the veteran was not anemic.  Similarly at the 
veteran's most recent VA examination of his esophagus and 
hernia in August 2005, the examiner found no hematemesis or 
melena; and when asked about the general state of the 
veteran's health/anemia, the examiner indicated that the 
veteran's general health was fair and he failed to note the 
presence of any anemia.  

Likewise, it was noted the veteran weighed 220 pounds, at his 
2005 examination, and records dated in 2006, reflect his 
weight at 240 pounds.  Although the veteran reported a 13 
pound weight drop in 2002, from 220 to 207, the over all body 
of evidence does not show material weight loss.  

Alternatively, a rating in excess of 30 percent can be 
assigned if the symptoms from the veteran's hiatal hernia are 
productive of severe impairment of health.  However, in this 
case, the totality of the medical evidence fails to show that 
the veteran's disability causes this level of impairment.  
For example, in August 2005 a VA examiner found the veteran's 
general health to be fair.  Similarly, although the examiner 
noted that the veteran had a partial small bowel obstruction, 
he found it to be only mildly symptomatic.  Additionally, a 
radiologic upper gastrointestinal (GI) examination in October 
2005 failed to show the presence of a hiatal hernia and the 
radiologist indicated that the upper GI examination was 
normal.  

While it is undisputed that the veteran's disability is 
limiting in that it causes epigastric pain, nausea, and 
vomiting, the veteran's current rating contemplates 
"considerable impairment of health" which, in fact, best 
describes the disability picture presented by the veteran's 
hiatal hernia.  See 38 C.F.R. § 4.7.  The residuals of the 
veteran's hiatal hernia are not productive of severe 
impairment of health; and, therefore, a rating in excess of 
30 percent is not warranted for the residuals of the 
veteran's hiatal hernia under DC 7346.

While the veteran does not meet the criteria for a rating in 
excess of 30 percent under DC 7346, the veteran's 
representative asserted at his hearing that the veteran 
should also be rated under 38 C.F.R. § 4.114, DC 7301 for 
adhesions of the peritoneum.  Under this code, a 30 percent 
rating is assigned when there are moderately-severe adhesions 
of the peritoneum which cause partial obstruction manifested 
by delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  A 50 percent rating is assigned 
when there is severe impairment from definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.

The Board notes that consideration under this DC is 
appropriate, although it may not be combined with the rating 
under DC 7346.  Rather, a single evaluation is assigned under 
the code which reflects the predominant disability.  
38 C.F.R. § 4.114.  

The record shows the veteran has often complained about 
frequent problems with nausea and vomiting throughout the 
duration of his appeal.  However, when specifics were 
elicited at the veteran's VA examination in August 2005, the 
examiner found that while the veteran had reflux every other 
day, he only vomited once per month; and the examiner added 
that the partial small bowel obstruction was only mildly 
symptomatic.  Moreover, while there may well have been an 
increase in nausea and vomiting in November 2006 when he was 
admitted to the hospital with a recurrence of his partial 
small bowel obstruction, this was only a 3 day episode, and 
it was treated conservatively, (as it had been at the 
previous episode 4 years earlier). 

In addition, the veteran testified that he had daily nausea 
and vomiting and had a difficult time eating.  Nevertheless, 
the veteran was able to gain roughly 20 pounds between his VA 
examination in August 2005 and a VA treatment session in 
November 2006, and as already stated, the examiner in August 
2005 indicated that the veteran only vomited once per month.  
The Board is not attempting to minimize the impact of the 
veteran's symptomatology.  However, a review of the medical 
records fails to show that the veteran's symptoms are as 
severe as he testified.  Thus, the Board concludes the 
evidence fails to show that the veteran's adhesions of the 
peritoneum are severe.  

It is undisputed that the veteran continues to have 
disability from his service connected impairment, but this is 
contemplated in the rating assigned.  As such, the criteria 
for a rating in excess of 30 percent have not been met, and 
the veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in February 2006, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file); and he was 
scheduled for additional examinations but he failed to appear 
in 2006.  Additionally, the veteran testified at a hearing 
before the RO and he was offered the opportunity to testify 
at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for a gastrointestinal 
disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


